      Case: 1:19-cv-02024 Document #: 9 Filed: 04/09/19 Page 1 of 2 PageID #:89




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Nazir Jabali Bey                                     )
                                                     )
               Plaintiff,                            ) Case No.1:19-cv-02024
                                                     )
       vs.                                           ) Judge John Z. Lee
                                                     )
U.S. Bank National Association, et al.               ) Magistrate Jeffrey Cummings
                                                     )
               Defendant.                            )

      U.S. BANK’S NOTIFICATION OF AFFILIATES PURSUANT TO LOCAL
    RULE 3.2 AND RULE 7.1 OF THE FEDERAL RULES OF CIVIL PROCEDURE

       U.S. Bank National Association hereby provides notice, as required by Federal Rule of

Civil Procedure 7.1 and Local Rule 3.2, of any parent corporation and any entity owning 5% or

more of its stock.

       1.      U.S. Bank National Association is a national bank chartered under the National

Bank Act and a subsidiary of US Bancorp, a publicly traded company.

       A supplemental disclosure statement will be filed upon any change in the information

provided herein.

                                            Respectfully submitted:


                                            By:    /s/ Ryan A. Sawyer
                                                   One of their Attorneys

Douglas R. Sargent (6290671)
dsargent@lockelord.com
Ryan A. Sawyer (6293696)
ryan.sawyer@lockelord.com
LOCKE LORD LLP
111 South Wacker Drive
Chicago, Illinois 60606
Phone: 312-443-1751
      Case: 1:19-cv-02024 Document #: 9 Filed: 04/09/19 Page 2 of 2 PageID #:90




                                 CERTIFICATE OF SERVICE

       I, Ryan A. Sawyer, an attorney, hereby certify that on April 9, 2019, I electronically filed

the foregoing Notification of Affiliates by using the Court’s CM/ECF system, which will serve a

copy on all electronic filing participants, and further that I caused a copy to be sent via U.S. Mail

to the following individuals:

Nazir Jabali Bey
5733 South Marshfield Avenue
Chicago, Illinois 60636



                                                              /s/ Ryan A. Sawyer




                                                 2
